Case 2:16-cv-13174-DML-SDD
              Case: 19-2372 Document:
                            ECF No. 167
                                      12-1filedFiled:
                                                02/11/20
                                                      02/11/2020
                                                            PageID.5239
                                                                   Page: 1Page 1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                  Filed: February 11, 2020




 Mr. Ishan Kharshedji Bhabha
 Mr. David W. DeBruin
 Jenner & Block
 1099 New York Avenue, N.W., Suite 900
 Washington, DC 20001

 Ms. Deborah L. Gordon
 33 Bloomfield Hills Parkway, Suite 220
 Bloomfield Hills, MI 48304

 Mr. Brian M. Schwartz
 Miller Canfield
 150 W. Jefferson Avenue, Suite 2500
 Detroit, MI 48226

                      Re: Case No. 19-2372, In re: John Doe
                          Originating Case No. : 2:16-cv-13174

 Dear Counsel,

    The Court issued the enclosed opinion today in this case.

                                                  Sincerely yours,

                                                  s/Cathryn Lovely
                                                  Opinions Deputy

 cc: Mr. David J. Weaver

 Enclosure
Case 2:16-cv-13174-DML-SDD
              Case: 19-2372 Document:
                            ECF No. 167
                                      12-2filedFiled:
                                                02/11/20
                                                      02/11/2020
                                                            PageID.5240
                                                                   Page: 1Page 2 of 2 (2 of 2)



                         NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0097n.06

                                          Case No. 19-2372

                            UNITED STATES COURT OF APPEALS
                                                                                           FILED
                                                                                     Feb 11, 2020
                                 FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


 IN RE JOHN DOE,                                       )      ON PETITION FOR WRIT OF
                                                       )      MANDAMUS
         Petitioner.                                   )
                                                       )


         BEFORE: GILMAN, GIBBONS, and THAPAR, Circuit Judges.

         PER CURIAM. John Doe petitions for a writ of mandamus. He claims that the district
 court misapplied our circuit’s mandate in Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), and
 committed legal error by denying him partial summary judgment and granting defendants qualified
 immunity. Because Doe’s claims do not satisfy the requirements for mandamus, we deny the
 petition.

         Mandamus is an extraordinary remedy. Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367,
 380 (2004). To satisfy the test, John Doe must (1) have no other adequate means of obtaining
 relief, (2) demonstrate a right to issuance that is clear and indisputable, and (3) show that issuance
 of the writ is appropriate under the circumstances. Id. at 380–81. Mandamus is appropriate to
 remedy a clear abuse of discretion or judicial usurpation of power. Id. at 380.

         The extraordinary remedy is not appropriate here. Doe challenges a partial denial of
 summary judgment and a grant of qualified immunity. Even assuming that he is right about his
 claimed legal error (and that it rises to a clear abuse of discretion), Doe can raise those issues on
 direct appeal. Thus, he is not without remedy, as required for mandamus.

         We DENY the petition.
